Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 21,
“a physiological signal sensor comprising a light emitter and a light receiver which are disposed underneath the measurement position sensing pixel array, the physiological signal sensor being provided separately from the image sensor,
wherein the physiological signal sensor senses a physiological signal that comprises health information of a subject based on a light that is emitted to the subject through the measurement position sensing pixel array and collected from the subject through the measurement position sensing pixel array; 
and
a processor configured to control the physiological signal sensor to sense the physiological signal according to a fingerprint sensed using the measurement position sensing pixel array, wherein, when a finger is in contact with the image sensor, the measurement position sensing pixel array is disposed between the light emitter and the light receiver of the physiological signal sensor and the finger”


Claim 24

measuring, by a physiological signal sensor provided separately from the image sensor and comprising a light emitter and a light receiver, a physiological signal that comprises health information of the subject, according to the wrinkle pattern,
wherein the measuring the physiological signal comprises sensing the physiological signal of the subject based on a light that is emitted to the subject through the measurement position sensing pixel array which is laid over the entire physiological signal sensor including the light emitter and the light receiver, and collected from the subject through the measurement position sensing pixel array”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793